Citation Nr: 0934485	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hemorrhoids, status 
post hemorrhoidectomy.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to July 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the RO that, in pertinent part, denied the Veteran's claim.  
The Veteran filed a timely appeal of the RO's determination 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claim must be remanded for 
further development.

In this regard, the Board notes that the Veteran was afforded 
a VA fee basis examination dated in June 2006 in connection 
with his claim.  After examination, the Veteran was diagnosed 
as status post hemorrhoidectomy.  No hemorrhoids were noted 
upon examination.  The examiner noted that the Veteran has 
hemorrhoids that recur frequently, but did not specifically 
indicate whether the Veteran has an ongoing chronic 
hemorrhoids disability and did not opine whether this 
disability had its onset in or is related to the Veteran's 
active military service.  Here, the Board notes that the 
examiner indicated that the Veteran's hemorrhoid condition 
had existed for three years.  It was also noted that the 
Veteran had hemorrhoids surgery in 1995.

There was also no indication that the Veteran's claims file 
was available for review in connection with the examination.  
In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board finds that the Veteran's 
claim must be remanded and the RO should arrange for the 
Veteran's claims folder to be reviewed by the examiner who 
prepared the June 2006 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses the current nature 
and likely etiology of any current hemorrhoids disability.  
In this regard, the examiner should review the Veteran's 
claims file and specifically indicate whether the Veteran's 
disability had its onset in service or, if the disability 
existed prior to service, whether the Veteran's military 
service aggravated a pre-existing hemorrhoids disability.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the VA examiner who prepared the June 2006 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of preparing 
an addendum that addresses the current 
nature and likely etiology of any 
hemorrhoids disability found to exist.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished. Based on a review of the 
case and the Veteran's claims file, the 
examiner is specifically requested to 
offer an opinion as to: 

(a)  Does the Veteran currently have 
hemorrhoids, or a chronic disability 
manifested by recurrent hemorrhoids?  
If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
Veteran has a current hemorrhoids 
disability, did the disorder have its 
onset during active duty or within one 
year of active service, or was such 
disability caused by any incident that 
occurred during active duty?  In this 
regard, the examiner should 
specifically comment on the Veteran's 
service treatment records.  

(c).  Did a hemorrhoids disability 
exist prior to active duty?  If so, 
state (if possible) the approximate 
date of onset of such disorder.  In 
this regard, the examiner is asked to 
comment on the Veteran's service 
treatment records, specifically his 
induction and separation examinations.  

(d).  If a hemorrhoids disability 
clearly and unmistakably preexisted 
active duty, did such disorder 
permanently increase in disability 
during active duty?  In answering this 
question, the examiner is asked to 
specify whether the Veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

(e).  If a hemorrhoids disability 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?  

(f)  Was a hemorrhoids disability 
caused or aggravated by a service-
connected disability?  If aggravated, 
please indicate the relative 
percentage increase in the condition 
due to the service-connected 
disability.  

In this regard, the examiner is asked to 
comment on the medical evidence in the 
Veteran's claims file.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

2.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




